AO l06(Rev.01/09)ApplicationforaSearchW
                                                                '
                                                                                                   hlhk
                                                                                                    ay va.os tcv
                                 U M TED STATESD ISTRICT COURT                                           Z*W
                                                                                                           &&.
                                                                                                             oN'% cooyv
                                                            forthe                               MAï 21 2210
                                                   W estem DistrictofVirginia
                                                                                               >         ,i C      C
             In theM atterofthe Search of
        (Briejl
              yA.  =z'/& thepropertytobesearched
         orf#enfl./
                  .kthepersonbyparzlcandaddress)
                  1035 1/2 W orthy Blvd.
                       Saltville,VA
                                                                           casexo.)../qvpy'sg
                                     APPH CAH ON FO R A SEARCH W AQ RAU

        Ivafederal1aw enforcementofficeroran attom ey forthe govem m ent requestasearch warz'
                                                                                            antand statetmder
pensltyofperjurythatlhavereasontobelievetr
                                         hrttthereisnow concealedonthefollowingpersonorproperty
located in the        W estern            D istrictof               M rginia          (ident,
                                                                                            b theperson ordescribepropert
                                                                                                                        y to
besearchedandgiveitslocationl: 1035 1/2W orthyBlvd.,Saltville,VA (toincludetheresidence,curtilage,garages,
                               outbuildings,campers,personspresent,andvehiclespresent).AttachmentA consist of
                                 a photograph ofthe residence.

        'l'hepersonorpropertytobesearche; describedabove,isbelievedto concealpdentl
                                                                                  fythepersonordescribethe
propert
      ytobeseize4L seeAttachmentB


        n e basisforthe search underFed.R.Crim .P. 41(c)is(checkoneormorcll
              6 evidenceofacrime;
              K contrabandafruitsofcrime,orotheritemsillegally possessed;
                                                         '

              d propertydesiredforuse,intendedforuse,orusedincommittingacrime;
              I
              D aperson tobearrested oraperson who istmlawfully reskained.

        '
        l'he search isrelated to aviolation of          21   U .S.
                                                                 C.9 846/841(a)(1) ,andtheapplication isbasedonthese
facts: SeeAttachmentC                                          and/or 841(a)(1)


         V Continuedontheatfnnhedsheet.
         n Delayednoticeof                days(bveexnctendingdateifmoretbnn30days:                            )ksrequested
            under18U.S.C.j3103+ thebasisofwhichissetforthontheattachedsheet.
                                                                         F'

                                                                                    Applicant'
                                                                                             s signature
                                                                                Brian Snedeker,SpecialAgent
                                                                                                     -

                                                                                    Printedname t?z;# title
Swom tobeforem eand sir ed in m y presence.


Dat
  e:f/1!4 -/1-
             .,8,.
                 -.                                                                   Judge%siv ature
City and state:      Abingdon,Virginia                                          Pamela Meade Sargent,USMJ
                                                                                    Printednameandtitle

          Case 1:19-mj-00054-PMS Document 1 Filed 05/01/19 Page 1 of 7 Pageid#: 1
Case 1:19-mj-00054-PMS Document 1 Filed 05/01/19 Page 2 of 7 Pageid#: 2
                                    ATTACHM ENT B


    1. M ethamphetnmine.metbamphetaminedistributionparaphenmliaincluding(butnot
       limitedto)scales,cuttingmaterialmplnqticbaggies,wrappingmaterial;electronic
       commlmicationdevices(such ascellulartelephones)tbatareusedtocommlmicate
       w1111otherdrug tram ckers/co-conspirators,
                                                ' electronicequipmentused forcounter-
       suw eillancetoincludeWdeosurveillancesystemsandrelatedDVRS(digitalvideo
       recorders),scanners,andanti-buggingdeùces.
    2. Fireannsmincluding butnotlimited tohandgtms,rifles,and shotgtmsthatare
       comm only usedby individualsto protectconkolled substancesand related drug
       proceeds/assets.Firearm s,oAentimesstolew arealsoroutinely bartered in exchange
       forconkolled substxnces.

    3. Books,records,ledgers,notes,and videospertaining to theillicitdistributiona
       pllrchasing.andkanqporting ofm etbamphetam ine.

    4. M essages,letters,telephonenllmbers,and addressesrelating to customersmsuppliers,
       and otherco-conspiratorsinvolved w1t11theillicitdistribution,pm chasing,and
       transporting ofm etham phetamine. Thesem essages,letters,telephoqenumbers,
       and addressesm aybewritten on personalcalendars,personaladdressand/or
       telephonebooks,Rolodex type indices,notebooks,loosepiecesofpam r,andfotmd
       in m ail.

       Photographsand videosdepictingm ethsmphelsm ine,drug distribution
       paraphernaliaasubstantialassetsaco-conspirators.and personswith
       m ethamphetsminea
'
    6. Books,ledgers,receipts,bank statem ents,cashier'schecks,and otheritem s
       evidencing the acquisition,secreting,transfening and/orooncealmentofassetsorthe
       expendim reofnarcoticsproceeds.

    1. Itemsorarticlesofpersonalprom rty tending toshow ownership,dom inionvor
       conkolofthememises/property/vehicles.Suchitemsorarticlesinclpde(butarenot
       limitedto)m rsonalidentiscation,personglcorrespondence,diaries,checkboolcs,
       notes,photop aphs,keys,receipts,m ail,m rsonaltelephoneand addressbooks,
l      videos,andmotorvehiclerelateddocllments(titles/registrations).
    8. Largeamountsofcurrency(exceeding$1000.00)orreadilyksnAportedassets
:
       whichareusedascashequivalents(cashier'schecks,prepaidmoney/creditcards,
       moneyorders,gold,diamonds,preciousjewels,etc.)
    9. ltem slistedin Paragraphs3 through 7 m aybestored in digitalm edia. Therefore,
       digitalmedia(includingbutnotlimitedtocomputers/computerhagddrives,digital
       videorecorders(D'VRs),floppydisks,CD's,flash/jumydrives,perspnaldigital
       assistants(PDA's),cellulartelephones/smartphones,dlgitalcsmeras,PODs,PADs,
       etc.)aretobeseizedandexaminedfortheitemslistedinPnrngraphs3through 7.

    Case 1:19-mj-00054-PMS Document 1 Filed 05/01/19 Page 3 of 7 Pageid#: 3
                                 ATTACHMENT C

                                  AFFIDAVIT of
                           SpecialAgentBrian Snedeker
                          Drug Enforcem entAdministration
                                  Bristol,Virginia


1. 1,SpecialAgentBrian Snedeker,being duly swom hereby deposeand say:

2.Thepurpose ofthisapplication and affidavitisto secm ea search waaantforthe
  prem isesu own ms 1035 % W orthy Blvd.,Salw illemVA.Thisaffiant,after
  obtaining and reviewing inform aéon,believesthere isevidence ofdistribuéon of
  m ethampheGm ineand/orconspiracy to distributem etham phetamineat1035 %
  W orthyBlvd..Saltville,VA inviolation of21USC 841(a)(1)and846/841(a)(1).
3.1am aSpecialAgentwiththeDrugEnforcementAdministration(DEA)andhave
  beensoemployedforapproximately(28)years.Duringmyemplom entIhave
  receivedcom prehensiveclassroom training from theDrug Enforcem ent
  Administration in specialized narcoticinvestigativem attersincludingbutnotlim ited
  to drug interdiction,drug detectionom oney launderingtechniquesand schem es,
  smuggling,andtheinvestigation ofindividualsand organizationsinvolvingthe
  sm ugglingpcultivationam antlfactllring,and illicittrafficking ofcontrolled substances
  and conlolled substanceprecursors. lhaveparticipatedintheinvestigationsand
  subsequentarrestsofhtmdredsofindividualsinvolved withtheh'aG cking of
  methamphetamine(aSchedule11ControlledSubstance).lhavealsoexecuted
  htmdredsofsearch warrantsrelated tothetraffkking and m anufacturing of
  m ethamphetsm ine.

4.Thefactssetforth in thisafidavitareknown to me asaresultofmy participationin
  theinvestigation ofRobertGriffeyand inform ation provided tom eby other1aw
  enforcementofscers.

5. On 09-04-2018,a 4th Amendmentwaiversearch waspedbrmedby 1aw enforcem ent
   officersatRobertGriffey'sresidence(1035 % W orthyBlvdaSalwille,VA)inSmyth
   Cotmty,VA.Onceom cersenteredtheresidence,RobertGriflky and hisgidfriend
   were encountered in themasterbedroom and agtzestwwsencountered in theguest
   bedroom .

   A search ofRobertGriFey'smasterbedroom resulted in the seizllre ofm ultiple item s
  from hisbedsidesafeincluding$15,030inUnitedStatesCurrency(USC),(3)small
  Ziploc-typebaggiesöfsuspectedmethamphekmine(asubsequentfieldtestofoneof
  thebaggiesofsuspectedmethamphetamineretW edposiéveresultsfor
  methamphetamine),digitalscales,numerousnew/unusedsmall,Ziploc-typebaggies,a
  baggyofsuspectedmarijuana,andamari  juana''grinder''.Alsoseizedfrom the
  bedroom wereachllnkofcrysGllinesubstance(suspectedmethamphetamine),aglass
  jarcontainingsuspectedmarjuanaaamoneyledger,aspoonw1111suspected
  methamphelnmineresidueaandaloaded syringe. Three(3)baggiesofsuspected
   m etham phelam ine werealso seizedfrom thebed in the guestbedroom .

Case 1:19-mj-00054-PMS Document 1 Filed 05/01/19 Page 4 of 7 Pageid#: 4
      RobertGn'ley wasM irandized and agreed to answerquestions. Cyrifey adm itted that
      hesellsmethamphetamineandinitiallyclaimedtbatheoblnined(2)to(3)eight-balls
      (3.5g= one8-ba11= 1/8otmce)ofmethamphetamineatatimefrom anindividual
      (hereafterreferredtoasçtsottrceofsupply'')whoresidesintheBristol,TN/VA area.
      Griffey subsequently adm itted thathehasbeen obtainingm ethamphetnm ine9om his
      sourceofsupplyon aweeklybasisduringthepreceding (2)monthsandactually
      obtained(2)eight-ballsofmethamphetaminethefirsttime,(3)ouncesof
      methamphetsminethesecondtime,and(3)to (4)otmcesofmethamphetamineeach
      week fortherem ainderofthetim e. Grifféyclaim edhepaidhissourceofsupply $800
      U SC foreach otmceofmethamphetam ine and thathepaid hissom ceofsupply in cash
      atthetimeofdelivev (nofronting).Griffeyadmittedthathesellswholeouncesof
      metham phelsmineto somepeople and sm allerqllnntitiesto others.Griffey claimed
      thatoneofhismethamphdaminecustomerswasLindsçySoakie(akaLindsey
      Jackson).GriFeywasnotarrestedinrelaéontotheeventsof09-04-2018asGriFey
      apeed to cooperatewith law enforcement.Griffey hasnotconucted law enforcement
      since09-04-2018.

    6. On January 3,2019,Stephen Sm ith wasarrested in Sm yth County,VA aAer
       consentingto a1aw enforcem entsearch ofllisperson and thevehicle hewas
      operating. Asaresultofthesearch,1aw enforcementdiscovered and seized
      marijuana,aloadedspinge,andspoons,baggies,andcontainersthatcontained
      suspectedm ethamphetamineresidue.

      SmithprovidedapostM irandastatement(someofitwiitten)inwhich heclaimedtbat
      hewasRobertGrifl-
                      ey'sO ght-handm an''and thatheknowswhere Griflby maintains
      metbamphelaminetandmarijuana)onGriflby'spremisesbecauseSmithhashad
      accessto iton m any occasions. Sm ith claim ed thatitisnormalforGriffeyto have
      multipleounces(7-8)ofmethamphetnmineonGrx ey'sprernises.Smithadmitted
      thathehasacted asGriFey'sdriveron multipleoccasionsduringwhich Gri/ey
      and Smith traveled to theBristol,'TNN h grea in ordertopick up m ethamphetam ine
      (indistribuéon quantities- overallquantitiesthatarethen subsequentlyre-soldin
      smallerquantitiesatahigherpriceperweight).Smithnotedthatthetripstothe
      Bhstol,VA/TN areaforthepurposeofacquz ng distribution weightquantitiesof
      methamphetaminehaveoccurredupwardsoffive(5)timesperweek.Smithstated
      thatheha.
              qpurchased methamphetam ineâom Griflky in thepwstand itwould beno
      problem forhim toget(buy)atleastanounceofmethamphetamine(a(listribution
      quantity-notauserquantiM ormarijuanaagain.
    7. On April13,2019,Stephen Sm ith andLindseyJackson wereboth arrested dlzring the
       com seofam otorvehiclestop in W asbington County,VA.Dnringthe stop,multiple
      itemswereseizedincludingamulti-gram quantityofsuspectedmethamphetamine(a
      tieldtestwaspedbrmedwithpositiveresultsformethamphetamine)from betweenthe
      driver(Stephen Smith)andthefrontpmssenger(Andrew Soakie- LindseyJackson's
      boyfriend/husbandwhowasalso m ested),digiulscalesandhundredsofclearplastic
      baggiesfrom Lindsey Jacksop'sptlrseyand $710.00U SC thatwasconcealed in
      Jackson'sunderwear.OnceqtthereponaljailillAbingdonvVN additionalUSC
      and suspected methamphelnmine wererecovered from Jackson'sundergnrments
      duringthecoujseofarrestprocessing. LindseyJaclcson wassubsequently
      released onbond.


    Case 1:19-mj-00054-PMS Document 1 Filed 05/01/19 Page 5 of 7 Pageid#: 5

I
8. Dlln'
       ngApril2019,1aw enforcementsuccessfullyutilizedaconfidentialsource(or
   sources)toperform multipleconkolledpurchases(monitoredarecordet and
   suweilledby1aw enforcement)ofmethamphetaminefrom RobertGriffeyatGriFey's
   residencelocated at1025 % W orthy Blvd.,Saltville,VA .

9. Duringthelastweek,a reliablecov dentialsourceadvised law enforcem entthat
   Lindsey Jackson/soakie issellingm ethamphetam ineandtheconfdentialsourceis
   currently in aposition toperform acontrplled purchase ofm ethamphetam inefrom
   Jackson/soakie.
   'rhereliablecov dentialsom cehassuccçssfully perform ed a controlled pm chaseof
   m ethamphelnminefor1aw enforcem entin thepast. Thecov dentialsourceh&s
   m ade statementsto 1aw enforcementagainsthis/herown penalinterest.

10.A review ofSteven Smith'scriminalhistoryrevealedhisstate(VA)convictionsfor
   felony possession ofaSchedulelor11Controlled Substanceandm isdemeanor
    possessionofaSchedule1llControlledSubstance,andhis2019arrest(reference!6
    above)forfelonypossession ofmethamphetamineandmisdemeanorpossesjionof
    marijllana(disposition pending).A review ofRobertGriffey'scriminalhistory
    revealedhisstate(VA)felonyconvictionsforconspiracytoviolatethedrugcontrol
    act,distribution ofan im itation controlled substnce,distribution ofa ScheduleIor11
    ControlledSubstance(fotlrcounts),anddistributionofaSchedulelIlControlled
    Substance(fourcounts).A review ofLindseyJackson/soakie'scriminalhistory
    revealedherstatemisdemeanorconvictitm forpossession ofmarijllnnn.
11. Thisam antisawarebmsed on histraining,experience,and conversationsw1t11other
    1aw enforcem entoflicersthatindividualswho com pire to distribute
    m etham phetaminetypicallym aintain metham phetam ine,m ethamphetam ine
    distributionparaphemalia(small,plastic,Ziploc-typebaggies,digitalscales,etc.),
    notes,records,messages,andtelephonenumbers(pertainingtomethamphetamine
    trafficldngrelatedcontacts/co-conspirators),andotheritemsaslistedandexplained
    onAttachmentB (oftheApplicationandAffidavitforSearchW arranttowhich this
    afsdavitisattached)ontheirpersons,insidetheirresidences,garagesa
    outblzildingsRmrns,cm pers,vehicles(orthevehiclestheyoperate),andinsideof
    vehiclesregis-tered to otherpersonswhen thosevehiclesare parked atthe
    conspirator'sresidence/propeo .
12.n isam antmon mullipleoccasionsdun'ngthelastsevel'
                                                    alyears,hashad drug
    traffickersand/ormanufacturersdestroy/attempttodestroyevidence(controlled
    substancesand/ormixturescontainingconkolledsubstances)ofdrugdistribution
    and/orm anufacturing duringtheexecution offedemlsearch warrants.During these
    incidents,oncethedrug trafficker/m anufacturerbecame aware ofa 1aw enforcement
    presence athis/herresidenceforthe purpose ofexecuting a search wazrant,the
    traftk kerquickly and easily disposed/attemptedtodispose ofcontrolled substances
    and/orrelated mixturesby flushing sam edown atoiletorrinsing same down a sink
    insidetheresidence.In onepartictllarincidentdun'ng2019,thisam anthad reliable
    information thatam ethampheam inekam ckerpossessed multiplegallon sized
    Ziploc-typeplasticbagsthateach contained m ultiplepoundsofmetham phetamine.
    By thetime law enforcementoftk ersreached thekafficker'smmsterbathroom
    during the execuéon ofa federalsearch warrantatthetram cker'sresidence,they
    foundm ethamphdam ineresidue/crystalsscatlered abouttheqooraround1hetoilet
Case 1:19-mj-00054-PMS Document 1 Filed 05/01/19 Page 6 of 7 Pageid#: 6
   and(2)onegallonZiploc-typebagslayingnexttothetoilet* 111onebagcontaining
   residueandtheothercontainingapproximately(1)otmceofmethamphetamine.In
   thatparticularincident thisao antbelievesmultiplepoundsofmethamphetamine
   were successfully flushed down thetoiletbythem ethamphetaminetrafiickerbefore
   he rekeatedto anotherroom inthehousewhere hew:ssubsequently apprehended-

   Based upon theabove,thisaffiantbelievesthere isreasonablçsuspicion that
   u ockingand announcingthepresence oflaw enforcementofficersatthetimeofthe
   execution ofthissearch wanantwould resultin the destruction orattem pted
   destruction ofevidence(heroin)bytheoccupantts)oftheresidence.
13.RobertGriffey'slmownresidenceis1035 % W orthyBlvd.,Salwille,VA (located
   withintheW estem DistrictofVirginial.
14.Based upon thefactssetforth above,Ibelievethere isprobable causeforthe
   issuance ofasearch warrantfortheprem isesknown as1035 % W orthy Blvd.,
   Salwille,VA asthereisprobablecauseto believethatthere isevidence ofa
   violationof 21USC 841(a)(1)and846/841(a)(1)atsaidpremises.




           e                                    y.j.& o jg
 Brian Snedeker,SpecialAgent(DEA)                    Date

Subscribedandswom tobeforeme,thisthe /            dayof
inAbingdon,Virsnia.

                                                PamelaM çadeSargent
                                              United StatesM agiskate Judge
                                               W estern DistrictofVirginia




Seen by:


      /s/Rov F.Evans                         04-30-2019
    Roy F.Evans,SAU SA                          D ate




Case 1:19-mj-00054-PMS Document 1 Filed 05/01/19 Page 7 of 7 Pageid#: 7
